COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Camilla Hrdy, Catherine Hrdy, Nicholas Hrdy, Wirt Blaffer, Katherine
                           Taylor and Christie Taylor, Individually and Derivatively on behalf of
                           Freeport Waterfront Properties, L.P. v. Second Street Properties LLC

Appellate case number:     01-19-00194-CV

Trial court case number: 2017-07497

Trial court:               189th District Court of Harris County

        The record in this case was originally due on April 30, 2019. The clerk’s record was filed
on May 20, 2019, but a complete reporter’s record has not been filed. Because the underlying case
was transferred from Dallas County to Harris County, there are two court reporters in this appeal—
Diane Robert of the 14th Judicial District in Dallas County and Amanda King of the 189th District
Court in Harris County. Robert filed her portion of the reporter’s record on June 3, 2019, which
consists of several hearings. Most of the reporter’s record, however, remains outstanding because
King has not filed her portion consisting of the two-week trial that took place in Harris County.
        Previously, on May 3, 2019, King filed a 60-day request for an extension of time, which
our Court granted in part and denied in part, giving her until June 3, 2019 to file the reporter’s
record. On June 25, 2019, after the extended deadline passed, King requested another extension of
time to July 30, 2019. Our Court granted the extension request with no further extensions absent
extraordinary circumstances. After King again failed to file her portion of the reporter’s record,
our Court issued an order on August 28, 2019 ordering King to file her portion of the reporter’s
record by September 27, 2019. King did not respond and, to date, her portion of the reporter’s
record has not been filed.
         The trial and appellate courts are jointly responsible for ensuring that the appellate record
is timely filed. See TEX. R. APP. P. 35.3(c). Accordingly, we abate the appeal and remand to the
trial court to hold a hearing at which Amanda King, counsel for appellants, and counsel for appellee
shall be present. At the hearing, the trial court shall:
       (1) determine the reason King has failed to timely file her portion of the reporter’s record;
       (2) establish a date certain when King’s portion of the reporter’s record will be filed, in no
           event more than 20 days from the date of the hearing;
       (3) make findings of fact and conclusions of law as to whether King should be held in
           contempt of court for failing to file, or to make arrangements for another reporter to
           file, the reporter’s record timely as ordered;
       (4) make any other findings and recommendations the trial court deems appropriate; and
       (5) issue written findings of fact, conclusions of law, and recommendations as to these
           issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 34.6(f).
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
shall have a court reporter record the hearing and file the reporter’s record with the Clerk of this
Court no later than 30 days from the date of the hearing. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and conclusions, if any, with this
Court within 30 days of the date of the hearing. If the court reporter files the requested reporter’s
record within 10 days of the date of this Order, this Court may consider withdrawing this Order.

         This appeal is abated, treated as a closed case, and removed from this Court’s active docket.
This appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record,
the reporter’s record, and supplemental reporter’s record, if any, that comply with this Order, are
filed in this Court.

       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman_____
                               Acting individually


Date: __October 10, 2019____